Name: Commission Regulation (EEC) No 3484/84 of 12 December 1984 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 326/22 Official Journal of "the European Communities 13. 12. 84 COMMISSION REGULATION (EEC) No 3484/84 of 12 December 1984 fixing the amount of the subsidy on oil seeds differs by more than one point from the percen ­ tage adopted for the previous fixing,  for certain following months the difference referred to in Article 2 (2) of Regulation (EEC) No 1 569/72 exceeds 0,5 % ; whereas this difference in the case of certain forward differential amounts differs by more than one point from the percen ­ tage adopted for the previous fixing ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2985/84 to the information known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2260/84 (2), and in particular Article 27 (4), Having regard to Council Regulation (EEC) No 1223/83 of 20 May 1983 on the exchange rates to be applied in agriculture (3), as last amended by Regula ­ tion (EEC) No 855/84 (4), Having regard to Council Regulation (EEC) No 1 569 , ^2 of 20 July 1 972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1474/84 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Regulation (EEC) No 2985/84 f), as last amended by Regulation (EEC) No 3448/84 (8) ; Whereas, for the period 21 to 27 November 1984, for certain currencies :  for the current month, the difference referred to in Article 2 ( 1 ) of Regulation (EEC) No 1569/72 HAS ADOPTED THIS REGULATION : Article 1 The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Regulation (EEC) No 2681 /83 shall be as set out in the Annexes hereto. Article 2 This Regulation shall enter into force on 13 December 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 December 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No 172, 30. 9 . 1966, p. 3025/66. (2) OJ No L 208, 3 . 8 . 1984, p. 1 . O OJ No L 132, 21 . 5. 1983, p. 33 . (4) OJ No L 90, 1 . 4. 1984, p. 1 . 0 OJ No L 167, 25 . 7. 1972, p. 9 . (*) OJ No L 143, 30 . 5. 1984, p. 4. 0 OJ No L 282, 26 . 10 . 1984, p. 18 . (8) OJ No L 318 , 7 . 12. 1984, p. 41 . 13. 12. 84 Official Journal of the European Communities No L 326/23 ANNEX I Aids to colza and rape seed (amounts per 100 kilograms) Current month 1st month 2nd month 3rd month 4th month 5th month 1 . Gross aids (ECU) 13,178 13,291 13,936 14,189 14,983 14,774 2. Final aids \\ Seeds harvested and processed in : \\ \  Federal Republic of Germany (DM) 40,27 34,18 35,75 36,60 38,47 38,69  Netherlands (Fl) 39,28 38,52 40,24 41,19 43,30 43,47  BLEU (Bfrs/Lfrs) 611,61 616,86 646,79 657,10 693,96 673,51  France (FF) 81,94 82,62 86,53 87,17 92,70 91,22  Denmark (Dkr) 110,89 111,84 117,27 119,40 126,08 123,56  Ireland ( £ Irl) 9,885 9,970 10,448 10,571 11,167 10,526  United Kingdom ( £) 7,892 7,959 8,359 8,514 9,007 8,876  Italy (Lit) 18 871 19 029 19 677 19 770 20 911 19 766  Greece (Dr) 1 025,91 1 034,26 1 093,23 1 114,90 1 188,05 1 168,16 ANNEX II Aids to sunflower seed (amounts per 100 kilograms) Current month 1st month 2nd month 3rd month 4th month 1 . Gross aids (ECU) 19,292 19,907 20,838 21,453 21,699 2. Final aids Ill Seeds harvested and processed in :  Federal Republic of Germany (DM) 56,56 50,25 52,48 54,20 54,77  Netherlands (Fl) 56,31 56,62 59,10 61,02 61,66  BLEU (Bfrs/Lfrs) 895,38 923,92 967,13 994,09 1 005,52  France (FF) 122,84 127,06 132,92 136,02 137,78  Denmark (Dkr) 162,34 167,52 175,35 180,53 182,60  Ireland ( £ Irl) 14,471 14,932 15,625 16,013 16,198  United Kingdom ( £) 11,641 12,022 12,600 12,981 13,135  Italy (Lit) 27 441 28 502 29 530 30 116 30 472  Greece (Dr) 1 558,10 1 613,77 1 699,52 1 755,19 1 778,60 ANNEX III Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) I Currentmonth 1st month 2nd month 3rd month 4th month 5th month DM 2^33270 2,227250 2,220910 2,215240 2,215240 2,197270 Fl 2,521720 2,514890 2,508200 2,502250 2,502250 2,484160 Bfrs/Lfrs - 44,960500 45,022300 45,078300 45,124700 45,124700 45,282500 FF 6,844720 6,855040 6,870200 6,883760 6,883760 6,927920 Dkr 8,014620 8,033590 8,048460 8,060540 8,060540 8,096120 £ Irl 0,716801 0,720364 0,723815 0,726835 0,726835 0,735628 £ 0,601961 0,602266 0,602523 0,602766 0,602766 0,603524 Lit 1 377,30 1 384,57 1 391,26 1 397,51 1 397,51 1 417,43 Dr 91,7472 91,8126 91,8804 91,9425 91,9425 92,2051